Title: Thomas Boylston Adams to Joseph Pitcairn, 21 January 1796
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            Dear Sir.
            The Hague 21st: January 1796.
          
          Your favor from Paris of the 9th. Instant has been some days in hand. I thank you sincerely for the intelligence both public & private contained in it.
          The florishing state of our American Commerce is a sufficient indication of our growing prosperity; it is if possible, perhaps too rapid for our benefit, though it might be difficult to inspire our Countrymen with such a belief.
          Upon the subject of the disaster you speak of, I have heard only vague reports, & those through Channels which at least justified doubts as to their credibility. It would afford me satisfaction to be informed of the whole truth upon that affair, as it is of a nature particularly interesting.
          The English Minister apparently holds the purse-strings of the Nation for the present. It is natural that the great Capitalists should seek some means of employment for their money in a time of War, when the ordinary sources of profitable speculation are obstructed, & perhaps a Loan to the Government is now the most eligible that

exists. Will they be equally ready after a peace to enable the Government to fulfill the engagements now, & heretofore contracted? I conceive the day of payment, as the only one to be dreaded by the English Nation. They are enriching themselves with the Conquests made of the fairest possessions of this Country in the East Indies; by the sale of Dutch Vessels detained in their ports, and these circumstances may strengthen the arguments of Ministry for a continuance of the War. Nevertheless a disposition for peace seems to be discoverable among the people, & the Government declares itself ready to hear terms of negotiation for that object. You can better judge than I can what degree of sincerity there is in such a declaration.
          The only intelligence I can give you of this Country is, that a National Convention is shortly to assume the Government here. The Provinces however are yet divided in opinion with respect to the propriety of this change, & what number of them will form the Republic one & indivisible is not certainly known.
          True, I think with you that my connections are in a fair way of becoming respectable in numbers at least; especially if the nuptial beds of the young should be productive in proportion to the fruitfulness of the old stock. I wish them all happiness & prosperity.
          I shall be ready at all times to render any service in my power which may be required of me by Mr Beeldemaker or any other person, upon your acct: I need not add that an occasion of verifying the sincerity of this offer will make me happy.
          The Box of Books forwarded by your obliging attention, was received some time since in good order. It preceded your letter, enclosing the Bill of lading, several weeks.
          Should I have occasion for your services at Paris, I shall solicit them with the same freedom with which they are tendered.
          With much esteem I am Dear Sir / Your very humble sert
          
            Thomas B Adams.
          
        